Beasley, J.
Defendant was charged with taking possession and driving away a motor vehicle, contrary to MCL 750.413; MSA 28.645, and receiving or concealing stolen property of value in excess of $100, contrary to MCL 750.535; MSA 28.803. He was convicted of the former charge by a jury and sentenced to not less than 40 months nor more than 60 months in prison. Defendant now appeals as of right.
Defendant claims that the trial court committed an abuse of discretion by permitting the jury to view a videotape of defendant selling an automobile to an undercover storefront operation con*584ducted by the United States Bureau of Alcohol, Tobacco, and Firearms. Defendant had objected to the admission of the tape in evidence because it included conversations mentioning other criminal transactions in which he might have been involved. The trial court admitted the tape without viewing it. Defendant says that since the trial court had not viewed the tape prior to ruling on its admission, it could not properly determine whether its contents were more probative than prejudicial.
The videotape of the defendant selling an automobile to the undercover storefront operation was very probative of defendant’s guilt of the charged offenses. While this evidence was prejudicial in the sense that any direct evidence linking a defendant to a crime is prejudicial, no claim is made on appeal that any unfair prejudice actually resulted from the showing of the tape to the jury. Moreover, the videotape was a recording of part of the res gestae. As such, it was not rendered inadmissible by the fact that it might have tended to show that defendant had been involved in other criminal transactions.1
We find the trial court was not clearly erroneous in admitting the videotape in evidence.
Affirmed.
G. R. Deneweth, J., concurred.

 People v Castillo, 82 Mich App 476, 479-480; 266 NW2d 460 (1978).